Citation Nr: 1624048	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left knee injury with instability, currently 10 percent for the period through October 19, 2014, and 20 percent beginning October 20, 2014.

2.  Entitlement to an increased rating for service-connected left knee medial aspect painful scar, currently 10 percent.

3.  Entitlement to an increased rating for service-connected left knee surgical scar, currently noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and E.M.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 (notice was not sent until December 2006) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Service connection for a head injury was denied therein.  The Veteran's previously established 10 percent rating for service-connected residuals of a left knee injury with instability was continued therein.  He appealed both of these determinations.  During the pendency of the appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.  

In July 2012, the Board remanded this matter for a hearing before a Veterans Law Judge (VLJ).  The Veteran requested a videoconference hearing, but in September 2012 he and his wife E.M. testified before the undersigned VLJ at the Atlanta RO.  He was afforded a more favorable in-person hearing in lieu of a videoconference hearing, in other words.  In April 2013, the Board remanded this matter for additional development.  The Appeals Management Center (AMC), as a result of that development, granted service connection for residuals of a head injury (migraine headaches, dizziness, insomnia) prior to October 23, 2008, and for residuals of a traumatic brain injury (TBI) as well as migraine headaches effective as of this date in a February 2014 rating decision.  The benefit sought thus was granted.  Only the single issue of an increased rating for service-connected residuals of a left knee injury with instability remains on appeal.

The AMC granted separate initial ratings of 20 percent left knee semilunar cartilage effusion and of 10 percent left knee loss of flexion with degenerative joint disease (DJD) effective September 14, 2007, in an April 2014 rating decision.  A separate 30 percent initial rating also was granted for left knee loss of extension effective September 30, 2009, therein.  The Veteran did not appeal these determinations.  In a March 2015 rating decision, the Atlanta RO increased the rating for left knee loss of extension to 40 percent effective October 20, 2014.  The rating for left knee loss of flexion with DJD was decreased to noncompensable effective January 23, 2015, while the rating for left knee semilunar cartilage effusion was continued.  Finally, the rating for service-connected residuals of a left knee injury with instability was increased to 20 percent effective October 20, 2014.  

Notwithstanding the aforementioned, this appeal remains pending.  Even higher ratings indeed are possible for both the period through October 19, 2014, and for the period beginning October 20, 2014.  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the Veteran's claims file shows that the Board can proceed by making a decision on the merits of the appeal at this time.  Additional pertinent evidence is available which has not been considered initially by the agency of original jurisdiction, which here is the RO.  The Veteran's representative waived the right to such review in an April 2016 Memorandum.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board will undertake initial review herein.  While the Board does not have jurisdiction over increased initial ratings for service-connected left knee medial aspect painful scar and for service-connected left knee surgical scar because these issues are not on appeal, they are addressed herein for a limited purpose.  A REMAND to ensure that proper appellate procedure is followed indeed is warranted.  


FINDING OF FACT

The Veteran's residuals of a left knee injury with instability were slightly impaired for the period through September 29, 2009, and the amputation rule prohibits an increased rating for the period beginning September 30, 2009.

CONCLUSION OF LAW

The criteria for an increased rating for service-connected residuals of a left knee injury with instability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.25, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  March and August 2006 letters set forth the general criteria for establishing an increased rating, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  The August 2006 letter also set forth how ratings and effective dates are assigned.  Both letters were sent prior to initial adjudication via the November 2006 rating decision.  A September 2009 letter set forth the criteria for establishing an increased rating for a knee disability involving instability.  While this letter was after initial adjudication, it was not required until then.  In any event, the requirement for such a letter was eliminated during the pendency of the Veteran's appeal.  
VA also has a duty to assist a claimant seeking VA benefits, including, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records, Social Security Administration (SSA) records, and a few private treatment records are available. Many of the VA treatment records were obtained by VA per the Board's April 2013 remand, as were the SSA records. No additional private treatment records have been obtained by VA because none have been identified as pertinent. This includes in response to an April 2013 letter requesting such in compliance with the remand.  In September 2007, September 2009, May 2013, and January 2015, the Veteran underwent VA medical examinations. To the extent there was no review of the claims file, the examiner otherwise was aware of the Veteran's medical history by interviewing him. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Each examiner also performed an assessment of him. The decision made herein is fully informed because of these actions. No inadequacy is found. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development yet to be completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue(s) on appeal finally must be explained, and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2012 hearing, the undersigned identified the sole issue comprising this matter as being on appeal.  The Veteran then was asked questions by his representative and the undersigned.  His answers to these questions included a discussion concerning his left knee symptoms, their severity, and their effects on his activities.  It thus readily could be inferred that such is the crux of an increased rating.  The Veteran's answers also included a discussion of where he has received treatment for his left knee.  While the undersigned did not suggest the submission of any outstanding evidence as a result, that VA treatment records and SSA records were obtained and private treatment records were sought in the Board's subsequent remand is reiterated.

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication he has a medical background.  His reports about his symptoms and their effects are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested, as an increased rating equates to potential monetary gain, but his demeanor at the hearing did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, his lay reports are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional impairment, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected residuals of a left knee injury with instability initially were rated pursuant to Diagnostic Code 5257 thereunder.  It most recently has been rated pursuant to Diagnostic Code 5003-5257.  Hyphenated Diagnostic Codes are used when the rating for a disability is based on a residual disability.  38 C.F.R. § 4.27.  All potentially applicable Diagnostic Codes, whether 5003, 5257, or some other number, must be considered.  Indeed, the Diagnostic Code used is fact dependent.  Butts v. Brown, 5 Vet. App. 532 (1993).  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Otherwise, an explained change in Diagnostic Code generally is permissible.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis).  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  Diagnostic Code 5260 addresses limitation of flexion of the leg, while Diagnostic Code 5261 concerns limitation of extension of the leg.  

Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  It provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.   Diagnostic Code 5256 pertains to ankylosis of the knee.  Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  

Diagnostic Code 5258 is for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 establishes a 10 percent rating for acquired, traumatic genu recurvatum, where weakness and insecurity in weight-bearing are objectively demonstrated.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

At the outset, the Board reiterates that the Veteran is service-connected for left knee semilunar cartilage effusion, left knee loss of flexion with DJD, and left knee loss of extension in addition to his service-connected residuals of a left knee injury with instability.  Compensable ratings for these additional disabilities were assigned using Diagnostic Codes 5258, 5260-5003, and 5261 respectively.  These latter two compensable ratings, based on limitation of motion, preclude rating for arthritis under Diagnostic Code 5003.  Whether or not increased initial ratings or increased ratings should have been assigned for these additional disabilities will not be discussed herein.  If the Veteran desired ratings higher than those assigned, his recourse was to initiate an appeal by filing a timely notice of disagreement with the rating decision assigning them.  He did not do so with respect to the April 2014 or the March 2015 rating decision.

The Board finds, based on the evidence, that Diagnostic Codes 5256, 5262, and 5263 are inapplicable.  The Veteran has reported only limited movement, not immobility, in his left knee.  Ankylosis was not found with respect to it at the September 2007 and September 2009 VA medical examinations.  The May 2013 and January 2015 examinations as well as VA and private treatment records implicitly rule it out by noting a range of motion in this knee.  Genu recurvatum was not found at all except the September 2007 examination.  It was not mentioned there or in any treatment records.  Tibia and fibula impairment was not found at the two latter examinations, and it was not mentioned at the two earlier examinations or in any treatment records.  Mention of these conditions would be expected if they existed, since the purpose of both the examinations and the records was to assess the Veteran's knee.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

Next, the Board finds that the assignment of only one rating under Diagnostic Code 5258 or under Diagnostic Code 5259 is possible.  Assigning a rating under each Diagnostic Code indeed would constitute prohibited pyramiding, as they have the same subject.  That subject, semilunar cartilage, is a reference to the meniscus.  Dorland's at 1151.  The Veteran already has been assigned a 20 percent rating under Diagnostic Code 5258 for his service-connected left knee semilunar cartilage effusion.  Diagnostic Code 5259 is applicable.  There indeed are indications in the evidence that he has residual symptoms following a meniscectomy on this knee.  A meniscectomy is the excision, or removal, of a meniscus.  Id.  Yet Diagnostic Code 5259 provides for a maximum rating of only 10 percent.  Assigning a rating under Diagnostic Code 5258 instead of under Diagnostic Code 5259 was more advantageous to the Veteran, in other words.  
That leaves Diagnostic Code 5257.  Prior to considering the evidence, the amputation rule is notable.  This rule sets forth that the combined rating for service-connected disabilities of an extremity shall not exceed the rating for amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Amputation at the middle or lower thirds of the thigh, of the leg with a defective stump and thigh amputation recommended, and of the leg with amputation not improvable by prosthesis controlled by natural knee action all merits a 60 percent rating under Diagnostic Codes 5162, 5163, and 5164 respectively.  As such, the Veteran's ratings involving his left knee cannot exceed a 60 percent combined rating.  Residuals of a left knee injury with instability, rated at 10 percent, is the only left knee disability prior to September 14, 2007.  

As of this date, the Veteran's combined rating for his left knee is 40 percent (rounded from 35 percent).  38 C.F.R. § 4.25.  The aforementioned rating did not change, and both a 20 percent rating for left knee semilunar cartilage effusion and a 10 percent rating for left knee loss of flexion with DJD became effective.  The Veteran's combined rating is 60 percent (rounded from 55 percent) as of September 30, 2009, when a 30 percent rating for left knee loss of extension became effective.  Id.  His combined rating is 70 percent (rounded from 66) as of October 20, 2014, when this rating was increased to 40 percent and the rating for residuals of a left knee injury with instability was increased to 20 percent.  Id.  Finally, his combined rating is 60 percent (rounded from 62 percent) as of January 23, 2015, when the rating for left knee loss of flexion with DJD was decreased to noncompensable.

The Veteran's combined rating, in sum, was 10 percent more than allowed by the amputation rule for the period from October 20, 2014, to January 22, 2015.  He received 10 percent more for his left knee than he would have received had his leg been amputated at the knee, in other words.  Whether or not corrective ratings should be assigned to account for this violation will not be discussed herein.  It is the place of the RO, not the Board, to make such a determination in the first instance.  In any event, the Veteran's combined rating has been at or above the maximum 60 percent he is allowed to receive pursuant to the amputation rule since September 30, 2009.  This means that he cannot receive an increased rating for his service-connected residuals of a left knee injury with instability as of this date even if the evidence warrants such a rating under Diagnostic Code 5257.  This period accordingly will not be discussed herein.  

Accordingly, the Board finds that an increased rating higher than 10 percent for the period from September 30, 2009, to October 19, 2014, and higher than 20 percent for the period beginning October 20, 2014, cannot be assigned under Diagnostic Code 5257.  The Board finally finds that an increased rating higher than 10 percent for the period prior to September 30, 2009, is not warranted under Diagnostic Code 5257.  The Veteran denied subluxation and dislocation with respect to his left knee during this period.  Yet he reported instability, giving way, locking, and buckling for which he wears a brace.  VA treatment records include his report of a fall in late 2006 or early 2007.  These records and the September 2007 and September 2009 VA medical examinations document that the Veteran wears a knee brace and uses a cane.  Notwithstanding the aforementioned, no instability was found until after the period in question.

The Veteran, in sum, had some subjective instability which was not objectively confirmed.  Objective confirmation is not required under Diagnostic Code 5257.  Yet that it does not exist weighs heavily in favor of a determination that the Veteran's instability is not even of moderate severity-as does his reporting only one fall as a result of it.  As such, the Veteran's service-connected residuals of a left knee injury with instability more nearly approximated slight severity during the period prior to September 30, 2009.  Consideration has been given to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating in making this determination and the others above.  However, they are based either on the law or on the preponderance of the evidence.  Thus, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor.  No staged rating is warranted because the determinations made apply to the entire period they concern.  The Veteran's claim, in sum, is denied.

B.  Extraschedular

In the alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Board finds that the Veteran's service-connected residuals of a left knee injury with instability are not unusual or exceptional.  Symptoms attributable to it indeed are reasonably contemplated by the schedular rating criteria set forth above.  The rating assigned based on them has taken into account the severity of the Veteran's subjective instability, which he also labels as giving way, locking, and buckling.  To the extent his other symptoms are not set forth in the criteria, this does not automatically render them inadequate.  His fall and use of a brace as well as a cane indeed are addressed in that they convey instability.  Recent VA treatment records similarly reflect his reports of a few stumbles.  It further is typical of one with knee instability to fall and take measures to prevent future falls.  As discussed, the Veteran is service-connected for several left knee disabilities and for left knee scar disabilities.  He also is service-connected for migraine headaches and other residuals of a head injury/traumatic brain injury.  

Neither the Veteran nor his representative has identified symptoms resulting from the combined effects of his residuals of a left knee injury with instability with one or more of these other disabilities that are not reasonably contemplated by the schedular rating criteria.  The Board finds none given the evidence.  Most notably, the Veteran has reported or findings have been made in VA and private treatment records as well as at VA medical examinations concerning his difficulty with or inability to engage in prolonged sitting, standing, walking, bending, kneeling, crouching, squatting, crawling, lifting, pushing, pulling, shopping, doing chores, using stairs/ladders/scaffolds/ropes, playing sports/exercising, riding horses, bathing, and traveling.  Findings that the Veteran's gait is usually abnormal, that he limps, and that he uses pain medication, heat and cold, and injections in addition to a brace and a cane also are notable.  Yet all of the aforementioned is typical, not unusual or exceptional, of an individual with numerous knee disabilities.  

Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted on an individual or combined basis because the schedular rating criteria are adequate.  Even if they were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his residuals of a left knee injury with instability or it in combination with another of the aforementioned disabilities.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings.  SSA records reveal that the Veteran is disabled due to a primary mental disorder and a secondary back disorder.  Although indications from the other evidence are that he has not had a job, which he has attributed to missing too much work previously due to his difficulties and inabilities, but that he is capable of part-time sedentary employment.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has alleged that he is unable to get or keep a job because of his service-connected residuals of a left knee injury with instability.  The Board does not find that he has such an inability based on the evidence.  In this regard, that he is disabled for nonservice-connected disabilities and is not working despite being deemed able to is reiterated.  A March 2015 rating decision, in which the RO denied a TDIU, also is notable.  The Veteran did not appeal it.  In sum, consideration of a TDIU as a component of this matter is not warranted.  


ORDER

An increased rating for service-connected residuals of a left knee injury with instability is denied.


REMAND

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  An NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of an SOC if an NOD has not been recognized.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, an SOC is required because filing a timely substantive appeal (VA form 9) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In addition to the aforementioned, the AMC granted service connection and assigned an initial rating of 10 percent effective May 29, 2013, for left knee medial aspect painful scar in the April 2014 rating decision.  The Atlanta RO also granted service connection and assigned an initial noncompensable rating effective October 20, 2014, for left knee surgical scar in the March 2015 rating decision.  In April 2015, the Veteran submitted VA Form 21-0958.  The form, entitled NOD, conveys his dissatisfaction with, and desire to contest, the issues related to his left knee "scarring."  It is timely because it was filed exactly one year after the April 2014 rating decision and well before March 2016, when the one year period for doing so expired with respect to the March 2015 rating decision.  There is no letter from the RO acknowledging receipt of the NOD.  While the Veterans Appeals Control and Locator System (VACOLS) indicates that action is pending with respect to it for the left knee medial aspect painful scar, it does not so indicate for the left knee surgical scar.  A SOC addressing both must be issued.

Given the above, a REMAND is directed for the following:

Issue an SOC concerning the Veteran's claims of entitlement to an increased initial rating for his service-connected left knee medial aspect painful scar, currently 10 percent, as well as for his service-connected left knee surgical scar, currently noncompensable.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in claims file.  Then, follow applicable established appellate procedures, including returning the aforementioned issue(s) to the Board only if an appeal is timely perfected by the Veteran or his representative.

No action is required of the Veteran until he is notified by the RO, the AMC, or other VA entity.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These issues must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


